Citation Nr: 1454888	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  09-25 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating higher than 10 percent for degenerative joint disease of the left knee prior to July 11, 2012.

2. Entitlement to a rating higher than 30 percent for degenerative joint disease of the left knee from July 11, 2012.  

3. Entitlement to a disability rating in excess of 10 percent for post-surgical residuals of internal derangement of the left knee. 

4. Entitlement to a rating higher than 10 percent for degenerative joint disease and chondromalacia of the right knee prior to July 11, 2012.  

5. Entitlement to a rating higher than 30 percent for degenerative joint disease and chondromalacia of the right knee from July 11, 2012

6. Entitlement to a disability rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine.

7. Entitlement to service connection for a right shoulder disability.  

8 Entitlement to service connection for numbness of the right hand and arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to July 1994. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The RO in a rating decision in May 2009 granted a 20 percent rating for the thoracolumbar spine effective October 9, 2007, the date the Veteran's claim was received.  The Appeals Management Center (AMC) in a rating decision in December 2012 granted a 30 percent rating for degenerative joint disease of the left knee and a 30 percent rating for degenerative joint disease and chondromalacia of the right knee effective July 11, 2012.  

The Board notes that the Supplemental Statement of the Case dated in December 2012 shows a 10 percent rating for degenerative joint disease of the left knee and 30 percent rating for post-surgical residuals of internal derangement of the left knee; however, this is a typographical error as the December 2012 rating decision with the accompanying code sheet shows that a 30 percent rating was assigned to degenerative joint disease of the left knee and a 10 percent rating for the post-surgical residuals of the internal derangement of the left knee.  

The Veteran appeared at a Central Office hearing before the undersigned in February 2012.  A transcript is of record.

In June 2012 the Board remanded the issues for further development.  

In January 2013 the Veteran waived initial RO review of additionally submitted evidence.

The RO in a rating decision dated on September 11, 2013 denied service connection for right rotator cuff syndrome with degenerative joint disease, claimed as right shoulder condition, and service connection for numbness of the right hand and arm.  On September 9, 2014 a timely notice of disagreement was received from the Veteran.  A Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  The September 2013 rating decision and VA medical records dated from 2009 to 2013 are part of Virtual VA.  The Veteran's September 2014 notice of disagreement is part of VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issues of service connection for right shoulder disability and service connection for numbness of the right hand and arm are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to July 11, 2012 and with consideration of functional impairment due to pain on motion and other factors, the Veteran's left knee disability more nearly approximates the functional equivalent of extension of 20 degrees.  

2. Prior to July 11, 2012 and with consideration of functional impairment due to pain on motion and other factors, the Veteran's right knee disability more nearly approximates the functional equivalent of extension of 20 degrees.  

3. During the appeal period there is painful motion in the left knee with flexion at most limited to 70 degrees and extension at most limited to 20 degrees.

4. During the appeal period the left knee is not manifested by recurrent subluxation or lateral instability.  

5. During the appeal period there is painful motion in the right knee with flexion at most limited to 70 degrees and extension at most limited to 20 degrees, without recurrent subluxation or lateral instability.  

6. During the appeal period and with consideration of functional impairment due to pain on motion and other factors, forward flexion of the thoracolumbar disability more nearly approximate that of flexion restricted to 30 degrees or less; neither ankylosis, nor incapacitating episodes due to intervertebral disc syndrome is demonstrated.



CONCLUSIONS OF LAW

1. Prior to July 11, 2012 the criteria for a 30 percent rating for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5261 (2014).  

2. During the appeal period the criteria for a rating higher than 30 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5261 (2014).  

3. During the appeal period the criteria for a rating higher than 10 percent for post-surgical residuals of internal derangement of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).  

4. Prior to July 11, 2012, the criteria for a 30 percent rating for degenerative joint disease and chondromalacia of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5261 (2014).  

5. During the appeal period the criteria for a rating higher than 30 percent for degenerative joint disease and chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5261 (2014).  

6. During the appeal period the criteria for the assignment of a 40 percent rating for the service-connected degenerative disc disease and degenerative joint disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5237 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The RO provided a pre-adjudication VCAA notice by letter dated in November 2007.  The Veteran was notified of the evidence needed to substantiate the claims for an increased rating, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, a copy of the hearing transcript, and lay statements have been associated with the record.  Additionally, the Veteran was afforded VA examinations in December 2007, July 2012, and August 2013.  The Board finds the treatment records and the examinations are adequate for rating purposes.  

Furthermore, during the February 2012 Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  Potential evidentiary defects were identified and the Veteran was provided an opportunity to cure the defects.  The file was left open to provide an opportunity for additional evidence to be submitted.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here the disability has not significantly changed during the relevant time period and a staged rating is unwarranted.  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  
Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, a Report of Contact in June 2011 shows that the Veteran has been working for the federal government and there is no subsequent evidence indicating that he stopped working due to his service-connected disabilities.  Thus the issue of TDIU is not before the Board.  

The analyses focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  Additional lay and medical evidence in the record is cumulative of the evidence being presented.  

Knees

During the current appeal period, the Veteran's service-connected degenerative joint disease of the left knee and degenerative joint disease and chondromalacia of the right knee have been rated under Diagnostic Codes 5010-5014 and 5003-5261 (limited motion).  The service-connected post-surgical residuals of internal derangement of the left knee have been rated under Diagnostic Code 5257 (instability/subluxation).  

Diagnostic Code 5010 provides that arthritis, due to trauma, substantiated by x-ray findings be rated as arthritis degenerative.  Diagnostic Code 5014 for osteomalacia provides that it be rated on limitation of motion of affected parts, as arthritis, degenerative.  Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Diagnostic Codes 5260 and 5261 are used to rate limitation of flexion and of extension of the knee.  

Under Diagnostic Code 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a zero or noncompensable rating.  Limitation of extension of the knee to 10 degrees warrants a 10 percent rating.  Limitation of extension of the knee to 15 degrees warrants a 20 percent rating.  Limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension of the knee to 30 degrees warrants a 40 percent rating and limitation of extension of the knee to 45 degrees warrants a 50 percent rating.  

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Under Diagnostic Code 5259, a 10 percent rating is warranted for removal of semilunar cartilage that is symptomatic.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  

The VA General Counsel also has held if the criteria for a compensable rating under Diagnostic Codes 5260 and 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (September 17, 2004), 69 Fed. Reg. 59990 (2004).

Evidence

In October 2007, the Veteran filed a claim for higher ratings for his knees.  A summary of the pertinent facts is as follows.  Private treatment records in August 2007 show that the left knee had subpatellar edema with flexion limited to 25 degrees due to pain.  A private evaluation in September 2007 shows full range of motion in the right lower extremity and that the left knee lacked 15 degrees of extension.  The Veteran was unable to squat and return to normal position.  
On VA examination in December 2007, the Veteran reported symptoms of weakness, stiffness, swelling, locking, dislocation, and constant pain in both knees with physical activity.  Flexion in the right knee was 120 degrees and extension was 0 degrees both with pain.  Flexion in the left knee was 110 degrees and extension was to 0 degrees, both with pain.  After repetitive use the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance without evidence of incoordination.  Additional limitation was 0 degrees.  The examiner opined that the Veteran had difficulty with prolonged standing, walking, kneeling or climbing stairs.  

In January 2008 the Veteran complained of constant pain and swelling when walking in his left knee.  He noted that his left knee gave way at times and noted that he had shooting pain when walking, turning or moving incorrectly.  He complained of swelling and sharp shooting pain in the right knee.  

VA treatment records in January 2009 show that the Veteran complained that the left knee gave way and that he wore a brace most of the time.  Extension was 20 degrees and flexion was 70 degrees.  Range of motion was normal in the right knee, however the Veteran complained of pain.  A February 2009 VA orthopedic knee consult shows that for the last 10 to 12 years the Veteran was receiving injections to relieve his left knee pain.  The examiner noted that the Veteran's left knee swelled when he jogged and that he experienced locking which he self-manipulated.  Range of motion in the left knee was 0 to 100 degrees with the Veteran avoiding the last 30 to 45 degrees of extension due to recurring popping along the lateral joint line.  Varus and valgus instability was 0, Lachman and McMurray tests were 0.

In February 2012 the Veteran testified that he was unable to do prolonged walking due to locking in his left knee.  He stated his knee would swell if he walked to the end of the street.  He noted that he had flare-ups of pain in his left knee every night and had to have a pillow under the knee.  The Veteran also stated he had swelling in his right knee and walked with a limp.  

On VA examination in  July 2012, the examiner reviewed the claims folder and noted that the Veteran during service had a left knee lateral meniscus tear along with other complications and underwent multiple surgeries to include a partial meniscectomy.  The Veteran reported experiencing flare-ups in his knee that prevented him from walking.  Physical examination shows that flexion in the right knee was 90 degrees with pain at 70 degrees.  Extension was 0 degrees with pain at 20 degrees.  Left knee flexion was 80 degrees with pain at 10 degrees.  Extension was 20 degrees with pain.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Right knee post test range of motion was 90 degrees of flexion and extension was 20 degrees.  Left knee post test range of motion was 80 degrees and extension was 20 degrees.  The examiner indicated that the Veteran had additional limitation in range of motion following repetitive use and functional impairment.  The contributing factors were less movement than normal and pain on movement in both knees.  He had disturbance of locomotion and interference with sitting, standing and weight bearing in the left knee.  

The examiner was unable to perform joint stability tests in the left knee.  Anterior instability test, posterior instability test, and medial-lateral instability test were normal in the right knee.  The examiner also indicated that the Veteran experienced frequent episodes of locking, joint pain, and effusion.  She noted that the residuals of the Veteran's left knee meniscectomy included pain and guarding with range of motion.  The examiner indicated that other residuals included instability, locking, swelling and pain causing the Veteran to wear a knee brace.  However, the examiner determined that there was no evidence of recurrent patellar subluxation/dislocation.  X-rays showed arthritis in both knees and did not reveal patellar subluxation.  

The AMC in a rating decision in December 2012 granted a separate rating for post-surgical scarring associated with the Veteran's service-connected left knee disability.  

VA records dated in May 2013 on Virtual VA show that there was effusion in the right knee with range of motion from 0 to 140 degrees with pain in full extension and deep flexion.  The ligamentous exam was stable.  Range of motion in the left knee was 0 to 130 degrees with pain.  

VA records associated with Virtual VA show that a MRI in June 2013 revealed that the Veteran had a complex tear of the medial meniscus and that same month he underwent a right knee arthroscopy with partial medial meniscectomy.

On VA examination in August 2013, which is associated with Virtual VA, the Veteran complained of experiencing flare-ups of pain in his knee, which limited his ability to stand for long, walk far, bend or fully straighten the knee.  Right knee flexion was 75 degrees with pain.  Right knee extension was 20 degrees with pain.  Left knee flexion was 70 degrees, with pain.  Left knee extension was 20 degrees with pain.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Right knee post-test flexion was 75 degrees, extension was 20 degrees.  Left knee post test flexion was 70 degrees and extension was 20 degrees.  There was no additional limitation of motion following repetitive-use.  The Veteran's functional impairment and or limitation of range of motion of the knee after repetitive use was due to less movement than normal, pain on movement, and disturbance of locomotion in both knees.  Joint stability tests, to include anterior instability, posterior instability, and medial lateral instability were normal in both knees.  The examiner indicated that there was no evidence of recurrent patellar subluxation/dislocation.  

The examiner noted that the Veteran did not use assistive devices to ambulate.  The Veteran had scars on his right knee, which were not painful nor unstable nor was the total area of all related scars greater than 39 square centimeters.  The Veteran did not use assistive devices to ambulate.   Left tibia-fibula x-rays were within normal limits.  

The examiner indicated the Veteran's knees impacted his ability to work.  The contributing factors were pain, weakness, fatigability and/or incoordination and additional limitation of functional ability of the knee joint during flare-ups or repeated use over time.  She explained that it was not feasible to estimate additional range of motion loss during a flare-up or with repeated use.

Analysis

As discussed in the Introduction, the AMC in a rating decision in December 2012 granted a 30 percent rating for degenerative joint disease of the left knee and a 30 percent rating for degenerative joint disease and chondromalacia of the right knee, effective July 11, 2012.  

The Board finds that prior to July 11, 2012, the evidence of record more nearly approximates the criteria for a 30 percent rating based on extension limited to 20 degrees for the right knee and the left knee under Diagnostic Code 5261 based on functional impairment due to pain on motion.  

Throughout the appeal period the Veteran complained of constant pain in both knees with physical activity, including on VA examination in December 2007, in a statement in January 2008, and during his Board hearing in February 2012.  VA records in February 2009 show that he was receiving injections to relieve left knee pain for 10 to 12 years.  

The 30 percent rating that the Veteran is receiving from July11, 2012 is based on the finding on the VA examination of that date that shows that extension in both knees was 20 degrees with pain.  Prior examinations show extension was 0 degrees with pain in the right knee and ranged primarily from 0 degrees to 20 degrees with pain in the left knee.  The Veteran in multiple instances complained of pain that limited his mobility.  A private evaluation in September 2007 shows the Veteran was unable to squat and return to normal position.  In February 2012 the Veteran testified that he had swelling in his right knee and had flare-ups of left knee pain every night.  On VA examination in July 2012 he reported a history of knee flare-ups that prevented him from walking.  In 2007, there was a report that left knee extension lacked 15 degrees; that in January 2009 extension was 20 degrees and when seen in February 2009, extension was 0 degrees but he avoided the last 30 to 45 degrees due to popping.  

Thus, the evidence shows that there was objective evidence of pain on active range of motion that may not have been apparent on prior examinations but may nevertheless be taken into account in determining range of motion figures for purposes of assigning the appropriate rating.  The Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board finds the Veteran's statements to be competent and credible, and the evidence therefore reflects that his range of motion did not suddenly worsen at the time of the July 11, 2012 exam, but, rather, has been reduced to 20 degrees of extension with pain on active range of motion and during flare-ups in both knees throughout the appeal period.  Thus, considering the medical and lay evidence as to functional impairment and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 30 percent evaluation are more nearly approximated prior to July11, 2012.  See DeLuca.

A rating higher than 30 percent for extension in the right knee and left knee is not warranted under Diagnostic Code 5261 as the findings presented above do not more nearly approximate or equate to the functional equivalent of extension limited to 30 degrees or more, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Based on the evidence of record there is one instance in February 2009 when a VA examiner determined that the Veteran was avoiding the last 30 to 45 degrees of extension, however all other records discussed above show that extension in both knees at most was limited to 20 degrees with pain.  Here there is no lay or medical evidence that extension approximated 30 degrees due to any factor.  Regardless, the actual decrease in extension at that time was 0 degrees.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

As for limitation of flexion, while flexion in the left knee was limited to 25 degrees with pain in August 2007 and to 10 degrees with pain on VA examination in July 2012, these were isolated incidents.  Based on all the private medical records and VA examinations and treatment records dated in September 2007, December 2007, January 2009, and August 2013 show flexion in the left knee at most was limited to 70 degrees with pain.  These records also show that flexion in the right knee at most was limited to 70 degrees with pain.  As the criterion for a compensable rating for flexion is flexion limited to 60 degrees, the findings pertaining to limitation of flexion do not more nearly approximate or equate to flexion limited to 60 degrees, to include consideration of any additional functional loss due to pain, pain on movement, swelling, atrophy, fatigue, weakness, incoordination, to include during flare-ups and with repeated use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus the Veteran is not entitled to a higher rating under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the findings do not more nearly approximate the criterion for a compensable rating of 10 percent, as numerous findings reported above do not show that flexion was to limited 45 degrees in either knee.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As there is no showing of a compensable degree of disability as to flexion in the right knee and left knee, a separate rating for flexion and extension in the right knee and left knee is not warranted.

As for recurrent subluxation or lateral instability in the knees, the Veteran is in receipt of a separate rating of 10 percent for post-surgical residuals of internal derangement of the left knee, which is an issue currently on appeal.  In order to warrant a higher rating of 20 percent under Diagnostic Code 5257 there must be moderate recurrent subluxation or lateral instability.  Throughout the appeal period the Veteran has complained of both knees giving way.  Nevertheless, a February 2009 VA orthopedic knee consult shows varus and valgus instability and Lachman's tests were 0 in the left knee.  On VA examination in July 2012 the stability tests were normal in the right knee.  While the Veteran underwent a partial meniscectomy for his right knee in July 2013, on VA examination in August 2013 the stability tests were normal in both knees.  On VA examinations in July 2012 and August 2013 both examiners after considering the medical history and examining the Veteran determined that there was no evidence of recurrent patellar subluxation or dislocation.  Thus the Board finds that the weight of the evidence establishes that the criteria for a rating higher than 10 percent for post-surgical residuals of internal derangement of the left knee or a separate rating under Diagnostic 5257 for the right knee is not met as the objective findings do not confirm recurrent subluxation or lateral instability.  The medical evidence is more competent and credible than the Veteran's complaints of instability.  

As during the appeal period there is no evidence of tibia and fibula involvement, or genu recurvatum in either knee, Diagnostic Codes 5262 and 5263 are not applicable

There also is no evidence of ankylosis of the left knee or the right knee, which is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 86 (28th ed., 1994).  The Veteran demonstrated extension and flexion in both knees on all examinations of record during the current appeal period and thus Diagnostic Code 5256 is not applicable.  

When considering separate ratings under different diagnostic codes generally, VA must avoid pyramiding, i.e., evaluating the same disability under different diagnostic codes or evaluating the same manifestation under different diagnostic codes.  38 C.F.R. § 4.14. 

As the Veteran already is in receipt of a rating for painful limited motion under Diagnostic Code 5261 for both knees, assigning a separate 10 percent rating for limitation of motion under Diagnostic Code 5003 for degenerative arthritis would constitute pyramiding as he would be compensated twice for the same symptomatology.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Further, the evidence shows that the Veteran has had meniscal tears in his knees, underwent a meniscectomy in both knees, and has had locking and swelling in the knees, thereby raising the question whether a rating under Diagnostic Codes 5258 and 5259 is applicable.  Diagnostic Code 5259 provides a 10 percent rating for symptoms associated with the removal of semilunar cartilage.  However, in VAOGCPREC 9-98, VA's General Counsel found that limitation of motion is a relevant consideration under DC 5259.  As limitation of motion is a relevant consideration under Diagnostic Code 5259, it is also a consideration under Diagnostic Code 5258, which provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion.  As the Veteran already is receiving a rating for painful limitation of motion for both knees under Diagnostic Code 5261, separate ratings are not warranted under Diagnostic Codes 5258 and 5259.  

The Board observes that the Veteran has scarring associated with his service-connected knees.  He is already in receipt of a separate rating for his left knee scars.  As for the right knee scars, on VA examination in August 2013 the examiner determined that the scars were not painful and/or unstable or had a total area greater than 39 square cm (6 square inches).  Thus the Board finds that there is no basis for a separate rating for the scarring of the right knee.  See 38 C.F.R. § 4.118 (prior to and after October 23, 2008 and January 20, 2012).

Lastly, the Board also has considered the Veteran's statements that describe his bilateral knee pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds the objective medical findings by skilled professionals are more persuasive which, as discussed above do not support a higher rating or any more separate ratings.  In essence, the lay evidence, while accepted as credible, does not provide a basis for a higher evaluation or any additional separate ratings.

The criteria for a 30 percent rating prior to July 11, 2012 for degenerative joint disease of the left knee and degenerative joint disease and chondromalacia of the right knee have been met.  The criteria for a rating higher than 30 percent for both knees has not been demonstrated during the appeal nor has the criteria been demonstrated for a rating higher than 10 percent for the service-connected post-surgical residuals of internal derangement of the left knee.  Thus the preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Spine

The Veteran's service-connected degenerative disc disease and degenerative joint disease of the thoracolumbar spine have been rated under Diagnostic Code 5237.  Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 45 degrees, extension to 45 degrees, lateral flexion, right and left, to 45 degrees, and rotation, right and left, to 80 degrees.  38 C.F.R. § 4.71a, Plate V.

Evidence and Analysis

In October 2007 the Veteran filed a claim for an increased rating for his service-connected spine disability.  The Board finds that the evidence of record more nearly approximates the criteria for a 40 percent rating for a thoracolumbar spine disability as multiple examinations show that flexion of the thoracolumbar spine was functionally limited to 30 degrees.  

Private records in August 2007 show that the Veteran had flexion to 30 degrees with pain in his lumbar spine.  In September 2007 he had forward flexion to 30 degrees.  In a statement dated in January 2008 the Veteran complained that he was unable to bend down due to low back pain.  In February 2012 the Veteran testified that he had flare-ups of pain in his back.  During the hearing he demonstrated that his forward flexion was approximately between 30 to 40 degrees.

On VA examination in August 2013, which is included in Virtual VA, the Veteran complained of flare-ups of pain with the inability to bend, lift, walk or stand for long.  Flexion was 30 degrees with pain.  He was able to perform repetitive-use testing with 3 repetitions.  Post forward flexion ended at 30 degrees.  Functional impairment included less movement than normal and pain on movement.  The examiner noted that there were contributing factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time.  

The Board notes that the Veteran on VA examination in December 2007 did have flexion to 50 degrees and after repetitive use he was additionally limited by pain, fatigue, weakness, and lack of endurance.  On VA examination in July 2012, the Veteran had forward flexion to 40 degrees with pain and after repetitive use his post-test forward flexion was 40 degrees.  Nevertheless, the Board finds that these were are isolated instances as flexion was predominantly 30 degrees based on the lay evidence and majority of the physical evaluations of record.  

The findings, in the Board's opinion, essentially equate with a disability picture manifested by flexion of the thoracolumbar spine restricted to 30 degrees or less when considering the criteria in 38 C.F.R. §§ 4.40, 4.45, 4.59; and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Thus, on this record, the Board finds that a 40 percent rating is for application under the provision of Diagnostic Code 5237 based on functional loss due to pain.  

As for neurological impairment, the Veteran is currently in receipt of a separate rating for radiculopathy of the lower extremities.  See September 2013 rating decision associated with Virtual VA.  Neither the lay nor medical evidence of record shows that he has any other neurological impairment associated with his service-connected thoracolumbar disability, including bowel or bladder impairment.   

In order to warrant a rating higher than 40 percent for the thoracolumbar spine disability the evidence must show unfavorable ankylosis of the entire thoracolumbar spine for a 50 percent rating or unfavorable ankylosis of the entire spine for a 100 percent rating.  

The Board points out that the 40 percent evaluation is the maximum rating assignable for limitation of motion of the thoracolumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion even when considering all DeLuca factors.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

In the instant case, the criteria for an evaluation greater than 40 percent, are not met or more nearly approximated at any time during the appeal period.  Neither the medical nor lay evidence indicates that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings or reflect that there was no ankylosis.  On VA examination in December 2007 the examiner found that there was no ankylosis and the lumbar spine was not fixed in any position.  The evidence shows that the Veteran had decreased range of motion and reports of pain, but no report of ankylosis.  The examination reports and treatment records show that the Veteran retained motion on every plane.  A rating higher than 40 percent based on ankylosis is therefore not warranted.  

In addition, the Veteran does not contend, and the evidence does not reflect, that he has suffered from incapacitating episodes due to intervertebral disc syndrome as defined by regulation and increased evaluations are not warranted under Diagnostic Code 5243.  On VA examination in July 2012 and August 2013, the examiners determined that the Veteran had intervertebral disc syndrome with no incapacitating episodes.  In February 2012 the Veteran testified that medical professionals did not prescribe bed rest for his back pain.  

The Board also has considered the Veteran's statements that describe his thoracolumbar spine pain.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  To the extent that the Veteran may believe that he is entitled to a rating higher than 40 percent, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support a rating higher than 40 percent for the thoracolumbar spine disability.  

For these reasons, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that a rating of 40 percent for the service-connected degenerative disc disease and degenerative joint disease of the thoracolumbar spine is warranted under the General Formula for Diseases and Injuries of the Spine.  

Extraschedular Consideration

While on VA examination in August 2013 the examiner noted that the Veteran's thoracolumbar spine disability and bilateral knee disability impact his ability to work, the Board does not have authority to grant an extraschedular rating in the first instance.  The Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected thoracolumbar spine disability and bilateral knee disability.  The Board finds that the Veteran's service-connected knees and thoracolumbar spine disabilities are manifested by pain and limitation of motion.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 
As such, referral for extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b)(1)


ORDER

Prior to July 11, 2012 a 30 percent evaluation, and no more for the service-connected degenerative joint disease of the left knee is granted, subject to the regulations governing the award of monetary benefits.

Prior to July 11, 2012 a 30 percent evaluation, and no more for the service-connected degenerative joint disease and chondromalacia of the right knee is granted, subject to the regulations governing the award of monetary benefits.

A rating higher than 30 percent for the service-connected degenerative joint disease of the left knee is denied.

A rating higher than 30 percent for the service-connected connected degenerative joint disease and chondromalacia of the right knee is denied.

A rating higher than 10 percent for post-surgical residuals of internal derangement of the left knee is denied.  

A 40 percent rating for the service-connected degenerative disc disease and degenerative joint disease of the thoracolumbar spine is granted, subject to the regulations governing the payment of VA monetary benefits. 

REMAND

As explained in the Introduction, the RO in a rating decision dated on September 11, 2013 denied service connection for right rotator cuff syndrome with degenerative joint disease, claimed as right shoulder condition, and service connection for a condition to account for numbness of the right hand and arm.  On September 9, 2014 a timely notice of disagreement was received from the Veteran.  A Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issues of entitlement to service connection for right rotator cuff syndrome with degenerative joint disease claimed as right shoulder condition and the issue of entitlement to service connection for a condition to account for numbness of the right hand and arm.  Only if the Veteran perfects an appeal should the claims be certified to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


